     Case 19-21152-SLM                 Doc 73   Filed 08/12/20 Entered 08/12/20 18:46:07                                 Desc Main
                                               Document      Page 1 of 39
                                           UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF NEW JERSEY

              In re: JOSEPH EPISCOPO & SONS, INC.                                               § Case No. 19-21152-SLM
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on June 03, 2019. The undersigned trustee was appointed on June 03, 2019.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               216,100.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                          123,475.82
                                    Administrative expenses                                          11,530.64
                                    Bank service fees                                                   457.01
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                         0.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $                80,636.53
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
     Case 19-21152-SLM                  Doc 73       Filed 08/12/20 Entered 08/12/20 18:46:07                    Desc Main
                                                    Document      Page 2 of 39
               6. The deadline for filing non-governmental claims in this case was 10/10/2019
       and the deadline for filing governmental claims was 11/30/2019. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $14,055.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $14,055.00, for a total compensation of $14,055.00.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 08/11/2020                    By: /s/JEFFREY A. LESTER, TRUSTEE
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                  Case 19-21152-SLM                          Doc 73     Filed 08/12/20 Entered 08/12/20 18:46:07                                   Desc Main
                                                                       Document      Page 3 of 39
                                                                                                                                                                Exhibit A


                                                                              Form 1                                                                            Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 19-21152-SLM                                                             Trustee:         (520070)    JEFFREY A. LESTER, TRUSTEE
Case Name:         JOSEPH EPISCOPO & SONS, INC.                                       Filed (f) or Converted (c): 06/03/19 (f)
                                                                                      §341(a) Meeting Date:        07/11/19
Period Ending: 08/11/20                                                               Claims Bar Date:             10/10/19

                                 1                                     2                          3                     4              5                   6

                     Asset Description                             Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                         Remaining Assets

 1        Trucks and vehicles - see attached list.                     Unknown                    227,250.00                          216,100.00                    FA
           INCLUDES ALL PERSONAL PROPERTY AND
          VEHICLES OF DEBTOR

 2        Cash on hand                                                      0.00                          0.00                              0.00                    FA
           Imported from original petition Doc# 19

 3        Checking Account at Investors Bank                                0.00                          0.00                              0.00                    FA
           Imported from original petition Doc# 19

 4        Money Market Account Account at Investors Bank                   57.30                          0.00                              0.00                    FA
           Imported from original petition Doc# 19

 5        www.episcopobuilders.com.                                    Unknown                            0.00                              0.00                    FA
           Imported from original petition Doc# 19

 6        Notes Receivable: Accounts receivable (uncollect             Unknown                            0.00                              0.00                    FA
           Imported from original petition Doc# 19

 7        Notes Receivable: Employee Loan. Total Face amou              1,647.00                          0.00                              0.00                    FA
           Imported from original petition Doc# 19

 8        Office furniture and equipment - estimated liqui              7,500.00                      1,000.00                              0.00                    FA
           Imported from original petition Doc# 19

 9        Used computers, fax machine and phones. Valuatio              5,000.00                       335.00                               0.00                    FA
           Imported from original petition Doc# 19

10        Construction equipment - See attached list.                  Unknown                            0.00                              0.00                    FA
           Imported from original petition Doc# 19

11        Miscellaneous tools, ladders, and raw materials             10,000.00                       7,800.00                              0.00                    FA
           Imported from original petition Doc# 19

 11      Assets      Totals (Excluding unknown values)                $24,204.30                 $236,385.00                        $216,100.00                  $0.00



      Major Activities Affecting Case Closing:

                  File TFR




                                                                                                                                 Printed: 08/11/2020 03:03 PM    V.20.22
                Case 19-21152-SLM                     Doc 73        Filed 08/12/20 Entered 08/12/20 18:46:07                                     Desc Main
                                                                   Document      Page 4 of 39
                                                                                                                                                                 Exhibit A


                                                                         Form 1                                                                                  Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 19-21152-SLM                                                      Trustee:       (520070)      JEFFREY A. LESTER, TRUSTEE
Case Name:       JOSEPH EPISCOPO & SONS, INC.                                  Filed (f) or Converted (c): 06/03/19 (f)
                                                                               §341(a) Meeting Date:        07/11/19
Period Ending: 08/11/20                                                        Claims Bar Date:             10/10/19

                              1                                    2                      3                       4                    5                     6

                    Asset Description                           Petition/        Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)             Unscheduled   (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                 Values        Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                             and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):   December 31, 2020           Current Projected Date Of Final Report (TFR):       July 2, 2020 (Actual)




                                                                                                                                 Printed: 08/11/2020 03:03 PM     V.20.22
                     Case 19-21152-SLM                    Doc 73         Filed 08/12/20 Entered 08/12/20 18:46:07                                                 Desc Main
                                                                        Document      Page 5 of 39
                                                                                                                                                                                    Exhibit B


                                                                                   Form 2                                                                                           Page: 1

                                                       Cash Receipts And Disbursements Record
Case Number:         19-21152-SLM                                                                   Trustee:              JEFFREY A. LESTER, TRUSTEE (520070)
Case Name:           JOSEPH EPISCOPO & SONS, INC.                                                   Bank Name:            People's United Bank
                                                                                                    Account:              ********7447 - Checking Account
Taxpayer ID #:       **-***8466                                                                     Blanket Bond:         $48,225,092.00 (per case limit)
Period Ending: 08/11/20                                                                             Separate Bond: N/A

   1             2                             3                                    4                                                 5                     6                   7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                Description of Transaction                  T-Code              $                   $               Account Balance
08/14/19       {1}         Howard McPhereson                Deposit for Sale of Personalty-Subject to           1129-000            108,750.00                                108,750.00
                                                            Notice to Creditors and Order
09/16/19       101         Twin Pines Realty                Post-Petition Use and Occupancy                     2410-000                                     5,000.00         103,750.00
09/24/19       {1}         Howard McPhereson                Additinal Deposit Towards Sale of All Assets        1129-000             50,000.00                                153,750.00
09/24/19       102         Allly Financial                  PAYOFF: Account *****9968 VIN                       4210-000                                     6,243.07         147,506.93
                                                            NM0LS7E71F1215649 J. EPISCOPO & SONS
09/24/19       103         Ally Financial                   PAYOFF: Account 024924487004 J.                     4210-000                                    15,065.44         132,441.49
                                                            EPISCOPO & SONS
09/24/19       104         Citizens Bank                    PAYOFF ACCOUNT ****0710 VIN                         4210-000                                    11,550.50         120,890.99
                                                            1GBD0G2CGF1258634 J. EPISCOPO &
                                                            SONS
                                                            Stopped on 10/08/19
09/24/19       105         JPMorgan Chase Bank              PAYOFF J. EPISCOPO & SONS ACCOUNT                   4210-000                                     9,595.49         111,295.50
                                                            ****0202 VIN 1GC5KYCG6FZ518481
10/02/19       106         Investors Bank                   Payoff Securred Loan                                4210-000                                    81,000.00           30,295.50
10/02/19       107         Jenna Mac. LLC                   Clean-up Job #09012019                              2420-000                                     2,700.00           27,595.50
10/08/19       104         Citizens Bank                    PAYOFF ACCOUNT ****0710 VIN                         4210-000                                  -11,550.50            39,146.00
                                                            1GBD0G2CGF1258634 J. EPISCOPO &
                                                            SONS
                                                            Stopped: check issued on 09/24/19
10/08/19       108         Citizens Bank                    PAYOFF ACCOUNT ****0710 VIN                         4210-000                                    11,571.82           27,574.18
                                                            1GBD0G2CGF1258634 J. EPISCOPO &
                                                            SONS
10/10/19       {1}         Howard McPhereson                Balance of Purchase price upon delivery of          1129-000             57,350.00                                  84,924.18
                                                            Titles
10/21/19       109         A. Atkins Appraisal Corp.        Fees per 10/18/19 Order                             3711-000                                        36.87           84,887.31
                                                            Voided on 10/21/19
10/21/19       109         A. Atkins Appraisal Corp.        Fees per 10/18/19 Order                             3711-000                                        -36.87          84,924.18
                                                            Voided: check issued on 10/21/19
10/21/19       110         A. Atkins Appraisal Corp.        Fees per 10/18/2019 Order                           3711-000                                     3,687.50           81,236.68
11/08/19       111         New Jersey Motor Vehicle         Duplicate Title for Kenworth                        2500-000                                        85.00           81,151.68
                           Commission                       Voided on 11/12/19
11/12/19       111         New Jersey Motor Vehicle         Duplicate Title for Kenworth                        2500-000                                        -85.00          81,236.68
                           Commission                       Voided: check issued on 11/08/19
11/12/19       112         New Jersey Motor Vehicle         Duplicate Title for Kenworth                        2500-000                                        60.00           81,176.68
                           Commission
12/04/19                   Transfer from 7447 to 0918       Transfer from 7447 to 0918                          9999-000                                    81,176.68                   0.00




                                                                                                        Subtotals :                $216,100.00          $216,100.00
{} Asset reference(s)                                                                                                                            Printed: 08/11/2020 03:03 PM        V.20.22
                     Case 19-21152-SLM                  Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07                                           Desc Main
                                                                 Document      Page 6 of 39
                                                                                                                                                                        Exhibit B


                                                                          Form 2                                                                                        Page: 2

                                                  Cash Receipts And Disbursements Record
Case Number:         19-21152-SLM                                                         Trustee:            JEFFREY A. LESTER, TRUSTEE (520070)
Case Name:           JOSEPH EPISCOPO & SONS, INC.                                         Bank Name:          People's United Bank
                                                                                          Account:            ********7447 - Checking Account
Taxpayer ID #:       **-***8466                                                           Blanket Bond:       $48,225,092.00 (per case limit)
Period Ending: 08/11/20                                                                   Separate Bond: N/A

   1             2                         3                               4                                              5                     6                   7

 Trans.     {Ref #} /                                                                                                 Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From        Description of Transaction              T-Code              $                   $              Account Balance

                                                                         ACCOUNT TOTALS                                 216,100.00           216,100.00                   $0.00
                                                                                Less: Bank Transfers                           0.00             81,176.68
                                                                         Subtotal                                       216,100.00           134,923.32
                                                                                Less: Payments to Debtors                                            0.00
                                                                         NET Receipts / Disbursements                  $216,100.00          $134,923.32




{} Asset reference(s)                                                                                                                Printed: 08/11/2020 03:03 PM        V.20.22
                     Case 19-21152-SLM                       Doc 73        Filed 08/12/20 Entered 08/12/20 18:46:07                                                 Desc Main
                                                                          Document      Page 7 of 39
                                                                                                                                                                                     Exhibit B


                                                                                     Form 2                                                                                          Page: 3

                                                    Cash Receipts And Disbursements Record
Case Number:         19-21152-SLM                                                                      Trustee:            JEFFREY A. LESTER, TRUSTEE (520070)
Case Name:           JOSEPH EPISCOPO & SONS, INC.                                                      Bank Name:          Metropolitan Commercial Bank
                                                                                                       Account:            ******4037 - Checking Account
Taxpayer ID #:       **-***8466                                                                        Blanket Bond:       $48,225,092.00 (per case limit)
Period Ending: 08/11/20                                                                                Separate Bond: N/A

   1             2                           3                                        4                                                5                     6                   7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                 T-Code              $                  $                 Account Balance
12/04/19                   Transfer from 4083 to 4037           Transfer from 4083 to 4037                        9999-000            81,176.68                                  81,176.68
01/31/20     10113         BRAVERMAN & LESTER                   BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                         83.14         81,093.54
                                                                BALANCE AS OF 01/31/2020 FOR CASE
                                                                #19-21152, Pro Rata Bond 2020 Premium
03/31/20                   Metropolitan Commercial Bank         Bank and Technology Services Fee                  2600-000                                         64.80         81,028.74
04/30/20                   Metropolitan Commercial Bank         Bank and Technology Services Fee                  2600-000                                        129.51         80,899.23
05/29/20                   Metropolitan Commercial Bank         Bank and Technology Services Fee                  2600-000                                        124.99         80,774.24
06/30/20                   Metropolitan Commercial Bank         Bank and Technology Services Fee                  2600-000                                        137.71         80,636.53

                                                                                    ACCOUNT TOTALS                                    81,176.68                   540.15        $80,636.53
                                                                                             Less: Bank Transfers                     81,176.68                     0.00
                                                                                    Subtotal                                                0.00                  540.15
                                                                                             Less: Payments to Debtors                                              0.00
                                                                                    NET Receipts / Disbursements                           $0.00                 $540.15

                                  Net Receipts :          216,100.00
                                                                                                                                         Net             Net                      Account
                                    Net Estate :        $216,100.00                 TOTAL - ALL ACCOUNTS                               Receipts     Disbursements                 Balances

                                                                                    Checking # ********7447                          216,100.00            134,923.32                    0.00
                                                                                    Checking # ******4037                                   0.00                  540.15          80,636.53

                                                                                                                                    $216,100.00        $135,463.47              $80,636.53




{} Asset reference(s)                                                                                                                           Printed: 08/11/2020 03:03 PM          V.20.22
            Case 19-21152-SLM            Doc 73     Filed 08/12/20 Entered 08/12/20 18:46:07                                       Desc Main
 Printed: 08/11/20 03:03 PM                        Document      Page 8 of 39                                                                  Page: 1

                                           Exhibit C Claims Register
                              Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                                                          Claims Bar Date:           10/10/19
 Claim   Claimant Name /                      Claim Type/    Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                 Date Filed     Notes                         Allowed                           to Date                 Balance
 1       Investors Bank                       Secured        7541                           $516,934.58                          $0.00                   $0.00
         101 John F. Kennedy Parkway           06/20/19                                              $0.00
                                                             DUPLICATE OF CLAIM "INVEST" . PAID IN FULL
         Short Hills, NJ 07078
         <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
 2       State of New Jersey                  Unsecured                                       $51,067.29                         $0.00               $51,067.29
         Division of Employer Accounts         06/18/19                                       $51,067.29
         PO Box 379                                          Division of Employer Accounts
         Trenton, NJ 08625-0379                              PO Box 379
                                                             Trenton, NJ 086250379
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 3       Drobach Equipment Rental Co.         Unsecured                                        $5,701.54                         $0.00                $5,701.54
         2240 US-22                            07/17/19                                        $5,701.54
                                                             2240 US-22
         Union, NJ 07083                                     Union, NJ 07083
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 4       Citizens Bank N.A.                   Secured                                         $11,369.43                         $0.00                   $0.00
         One Citizens Bank Way                 07/19/19                                              $0.00
         JCA115                                              Duplicate of claim "CITIZENS". Paid in Full.
         <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
 5       Kevin Todd                           Unsecured                                        $4,500.00                         $0.00                $4,500.00
         19 Tree Top Road                      07/18/19                                        $4,500.00
                                                             19 Tree Top Road
         Middlesex, NJ 08846                                 Middlesex, NJ 08846
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 6       Well Done Building Products          Unsecured                                        $5,568.11                         $0.00                $5,568.11
         100 Faltoute Avenue                   07/23/19                                        $5,568.11
                                                             100 Faltoute Avenue
         Roselle Park, NJ 07204                              Roselle Park, NJ 07204
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 7       Argent Contracting Co., Inc.         Unsecured                                           $995.73                        $0.00                 $995.73
         16 Watchung Avenue                    07/23/19                                           $995.73
                                                             16 Watchung Avenue
         Chatham, NJ 07928                                   Chatham, NJ 07928
                                                             --------------------------------------------------------------------------------* * *
            Case 19-21152-SLM               Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07                                     Desc Main
 Printed: 08/11/20 03:03 PM                          Document      Page 9 of 39                                                                Page: 2

                                             Exhibit C Claims Register
                             Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                                                          Claims Bar Date:           10/10/19
 Claim   Claimant Name /                       Claim Type/   Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                  Date Filed    Notes                         Allowed                           to Date                 Balance
         <7100-00 General Unsecured § 726(a)(2)>, 610
 8P      Susan and Michael Gerson              Priority                                        $6,050.00                         $0.00                $6,050.00
         55 Tennyson Avenue                    07/23/19                                        $6,050.00
                                                             55 Tennyson Avenue
         Short Hills, NJ 07078                               Short Hills, NJ 07078
                                                             --------------------------------------------------------------------------------* * *


         <5600-00 Deposits>, 540
 8U      Susan and Michael Gerson              Unsecured                                    $104,219.00                          $0.00           $104,219.00
         55 Tennyson Avenue                    07/23/19                                     $104,219.00
                                                             55 Tennyson Avenue
         Short Hills, NJ 07078                               Short Hills, NJ 07078
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 9 -2    Internal Revenue Service              Priority                                       $19,014.98                         $0.00               $19,014.98
         Centralized Insolvency Operation      07/24/19                                       $19,014.98
         2970 Market Street,PO Box 7346                      04/22/2020 Amendment 9-2 imported by JAL; original claim
         Philadelphia, PA 19101-7346                         overwritten
                                                             --------------------------------------------------------------------------------
                                                             Centralized Insolvency Operation
                                                             2970 Market Street,PO Box 7346
                                                             Philadelphia, PA 191017346
                                                             --------------------------------------------------------------------------------* * *


         <5800-00 Claims of Governmental Units>, 580
 10      High Quality Electric LLC             Unsecured                                      $91,612.00                         $0.00               $91,612.00
         52 East Grand Street                  07/26/19                                       $91,612.00
                                                             52 East Grand Street
         Hampton, NJ 08827                                   Hampton, NJ 08827
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 11      Eastern Fiberglass Co., LLC           Unsecured                                       $3,690.00                         $0.00                $3,690.00
         5005 Belmar Blvd.                     07/24/19                                        $3,690.00
         Suite A2                                            5005 Belmar Blvd.
         Wall, NJ 07727                                      Suite A2
                                                             Wall, NJ 07727
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
            Case 19-21152-SLM               Doc 73      Filed 08/12/20 Entered 08/12/20 18:46:07                                       Desc Main
 Printed: 08/11/20 03:03 PM                            Document     Page 10 of 39                                                                  Page: 3

                                                 Exhibit C Claims Register
                             Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                                                              Claims Bar Date:           10/10/19
 Claim   Claimant Name /                           Claim Type/   Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                      Date Filed    Notes                         Allowed                           to Date                 Balance
 12      Chatham Express, Inc.                     Unsecured                                       $4,411.00                         $0.00                $4,411.00
         223 N Passaic Avenue                      07/25/19                                        $4,411.00
                                                                 223 N Passaic Avenue
         Chatham, NJ 07928                                       Chatham, NJ 07928
                                                                 --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 13      BFG Coporation                            Unsecured                                       $8,269.09                         $0.00                $8,269.09
         d/b/a Byline Financial Group,Deborah S 07/29/19                                           $8,269.09
         Ashen,217 N Jefferon Street, Ste 601                    Peronal Property Abandoned
         Chicago, IL 60661
         <7100-00 General Unsecured § 726(a)(2)>, 610
 14      Air Exchange & Energy Solutions, Inc.     Unsecured                                       $7,708.42                         $0.00                $7,708.42
         169 Oakdene Ave                           07/31/19                                        $7,708.42
                                                                 169 Oakdene Ave
         Leonia, NJ 07605                                        Leonia, NJ 07605
                                                                 --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 15      Spallone Electrical Contractors, Inc.     Unsecured                                      $51,386.98                         $0.00               $51,386.98
         1 Milton Avenue                           08/02/19                                       $51,386.98
                                                                 1 Milton Avenue
         Summit, NJ 07901                                        Summit, NJ 07901
                                                                 --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 16      State of New Jersey                       Priority                                       $12,951.74                         $0.00               $12,951.74
         Department of Treasury                    08/09/19                                       $12,951.74
         Division of Taxation,PO Box 245                         Department of Treasury
         Trenton, NJ 08695-0245                                  Division of Taxation,PO Box 245
                                                                 Trenton, NJ 086950245
                                                                 --------------------------------------------------------------------------------* * *


         <5800-00 Claims of Governmental Units>, 580
 17      Last Stop Welding                         Unsecured                                       $5,981.84                         $0.00                $5,981.84
         Tim Gallagher                             08/13/19                                        $5,981.84
         25 Ronsld Rd                                            Tim Gallagher
         Lake Hiawatha, NJ 07034                                 25 Ronsld Rd
                                                                 Lake Hiawatha, NJ 07034
                                                                 --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
            Case 19-21152-SLM                 Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07                                     Desc Main
 Printed: 08/11/20 03:03 PM                            Document     Page 11 of 39                                                                Page: 4

                                               Exhibit C Claims Register
                            Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                                                            Claims Bar Date:           10/10/19
 Claim   Claimant Name /                         Claim Type/   Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                    Date Filed    Notes                         Allowed                           to Date                 Balance
 18      Campus Srvcta / Chatham Exxon           Unsecured                                       $1,588.74                         $0.00               $1,588.74
         153 Main St                             08/13/19                                        $1,588.74
                                                               153 Main St
         Chatham, NJ 07928                                     Chatham, NJ 07928
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 19      Associates Fireplace Builders, Inc      Unsecured                                       $3,862.50                         $0.00               $3,862.50
         d/b/a Fireplace of Summit, NJ           08/14/19                                        $3,862.50
         331 Springfield Ave                                   d/b/a Fireplace of Summit, NJ
         Summit, NJ 07901                                      331 Springfield Ave
                                                               Summit, NJ 07901
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 20      Lindsay Gonnello                        Unsecured                                       $8,550.00                         $0.00               $8,550.00
         11 Evelyn Road                          08/13/19                                        $8,550.00
                                                               11 Evelyn Road
         Roseland, NJ 07068                                    Roseland, NJ 07068
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 21      Chatham Stone & Earth Products          Unsecured                                       $6,340.00                         $0.00               $6,340.00
         8 Watchung Ave                          08/16/19                                        $6,340.00
                                                               8 Watchung Ave
         Chatham, NJ 07928                                     Chatham, NJ 07928
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 22      Coastal Insulation & Installed Products Unsecured                                       $5,550.00                         $0.00               $5,550.00
         100 Lake Drive East                     08/22/19                                        $5,550.00
                                                               100 Lake Drive East
         Hightstown, NJ 08520                                  Hightstown, NJ 08520
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 23      Greco Roman Tile                        Unsecured                                       $6,850.00                         $0.00               $6,850.00
         615 Central Avenue                      09/09/19                                        $6,850.00
                                                               615 Central Avenue
         Westfield, NJ 07090                                   Westfield, NJ 07090
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
            Case 19-21152-SLM              Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07                                      Desc Main
 Printed: 08/11/20 03:03 PM                         Document     Page 12 of 39                                                                 Page: 5

                                            Exhibit C Claims Register
                             Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                                                          Claims Bar Date:           10/10/19
 Claim   Claimant Name /                      Claim Type/    Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                 Date Filed     Notes                         Allowed                           to Date                 Balance
 24      Peter Ellan                          Unsecured                                       $12,027.13                         $0.00               $12,027.13
         18 West Jack Street                   09/09/19                                       $12,027.13
                                                             18 West Jack Street
         Hazlet, NJ 07730                                    Hazlet, NJ 07730
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 25      David Jimenez                        Priority                                         $2,500.00                         $0.00                $2,500.00
         29 Shunpike Rd                        09/06/19                                        $2,500.00
                                                             29 Shunpike Rd
         Springfield, NJ 07081                               Springfield, NJ 07081
                                                             --------------------------------------------------------------------------------* * *


         <5300-00 Wages>, 530
 26      JPMorgan Chase Bank, N.A.            Secured                                          $9,483.85                         $0.00                   $0.00
         National Bankruptcy Department        09/13/19                                              $0.00
         P.O. Box 29505 AZ1-5757                             Duplicate of claim "CHASE". Paid in full.
         Phoenix, AZ 85038-9505
         <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
 27      Village Hardware                     Unsecured                                        $4,366.38                         $0.00                $4,366.38
         223 Main Street                       09/17/19                                        $4,366.38
                                                             223 Main Street
         Chatham, NJ 07928                                   Chatham, NJ 07928
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 28      Waste Management                     Unsecured                                           $249.46                        $0.00                 $249.46
         2625 W. Grandview Rd. Suite 150       09/24/19                                           $249.46
                                                             2625 W. Grandview Rd. Suite 150
         Phoenix, AZ 85023                                   Phoenix, AZ. 85023
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 29      TIAA Commercial Finance Inc          Unsecured                                        $7,161.84                         $0.00                $7,161.84
         10 Waterview Blvd                     09/20/19                                        $7,161.84
                                                             10 Waterview Blvd
         Parsippany, NJ 0705                                 Parsippany, NJ 0705
                                                             --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
            Case 19-21152-SLM             Doc 73     Filed 08/12/20 Entered 08/12/20 18:46:07                                        Desc Main
 Printed: 08/11/20 03:03 PM                         Document     Page 13 of 39                                                                   Page: 6

                                               Exhibit C Claims Register
                              Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                                                            Claims Bar Date:           10/10/19
 Claim   Claimant Name /                         Claim Type/   Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                    Date Filed    Notes                         Allowed                           to Date                 Balance
 30      Ally Financial                          Secured                                        $14,805.10                         $0.00                   $0.00
         PO Box 130424                           09/26/19                                              $0.00
                                                               Duplicate of claim "ALLY1". Paid in full.
         Roseville, MN 55113-0004
         <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
 31      Ally Financial                          Secured                                         $6,152.79                         $0.00                   $0.00
         PO Box 130424                           09/26/19                                              $0.00
                                                               Duplicate of claim "ALLY2". Paid in full.
         Roseville, MN 55113-0004
         <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
 32      C&E Trim Carpentry LLC                  Unsecured                                      $19,600.00                         $0.00               $19,600.00
         445 Girard Avenue                       09/25/19                                       $19,600.00
                                                               445 Girard Avenue
         Somerset, NJ 08873                                    Somerset, NJ 08873
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 33      Stanley Niedzwiecki                     Unsecured                                      $30,385.00                         $0.00               $30,385.00
         9 Deer Path                             09/25/19                                       $30,385.00
                                                               9 Deer Path
         Dunellen, NJ 08812                                    Dunellen, NJ 08812
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 34      Scott Wipperman                         Unsecured                                      $62,500.00                         $0.00               $62,500.00
         87 Maple Street                         10/01/19                                       $62,500.00
                                                               87 Maple Street
         Summit, NJ 07901                                      Summit, NJ 07901
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 35      Berkeley Heating & Air Conditioning     Unsecured                                       $7,502.15                         $0.00                $7,502.15
         360 Valley Road                         09/30/19                                        $7,502.15
                                                               360 Valley Road
         Gillette, NJ 07933                                    Gillette, NJ 07933
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
            Case 19-21152-SLM            Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07                                      Desc Main
 Printed: 08/11/20 03:03 PM                       Document     Page 14 of 39                                                                 Page: 7

                                           Exhibit C Claims Register
                              Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                                                        Claims Bar Date:           10/10/19
 Claim   Claimant Name /                     Claim Type/   Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                Date Filed    Notes                         Allowed                           to Date                 Balance
 36      James E. Stagaard                   Unsecured                                      $10,080.00                         $0.00               $10,080.00
         206 East Union Ave                  10/07/19                                       $10,080.00
                                                           206 East Union Ave
         Bound Brook, NJ 08805                             Bound Brook, NJ 08805
                                                           --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 37      Ling Lam                            Unsecured                                    $734,813.00                          $0.00           $734,813.00
         c/o Jared M. Lans, Esq.             10/08/19                                     $734,813.00
         2 University Plaza, Suite 400                     c/o Jared M. Lans, Esq.
         Hackensack, NJ 07601                              2 University Plaza, Suite 400
                                                           Hackensack, NJ 07601
                                                           --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 38      Steven Meranus and Leah Meranus     Unsecured                                  $1,000,000.00                          $0.00         $1,000,000.00
         C/o Clark Guldin                    10/10/19                                   $1,000,000.00
         20 Church Street, Ste 15                          C/o Clark Guldin
         Montclair, NJ 07042                               20 Church Street, Ste 15
                                                           Montclair, NJ 07042
                                                           --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 39      B. Garretson Roofing, Inc.          Unsecured                                      $18,585.00                         $0.00               $18,585.00
         John M Mills, Esq.                  10/09/19                                       $18,585.00
         1 Western Ave                                     John M Mills, Esq.
         Morristown, NJ 07960                              1 Western Ave
                                                           Morristown, NJ 07960
                                                           --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 40      Viking Wood Floors, Inc.            Unsecured                                      $37,504.62                         $0.00               $37,504.62
         16 Merry Lane                       10/09/19                                       $37,504.62
                                                           16 Merry Lane
         East Hanover, NJ 07936                            East Hanover, NJ 07936
                                                           --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 41      Ballan Improvement Group LLC        Unsecured                                      $60,287.00                         $0.00               $60,287.00
         112 Beech Street                    10/09/19                                       $60,287.00
                                                           112 Beech Street
         Cranford, NJ 07016                                Cranford, NJ 07016
                                                           --------------------------------------------------------------------------------* * *
            Case 19-21152-SLM             Doc 73     Filed 08/12/20 Entered 08/12/20 18:46:07                                        Desc Main
 Printed: 08/11/20 03:03 PM                         Document     Page 15 of 39                                                                   Page: 8

                                               Exhibit C Claims Register
                              Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                                                            Claims Bar Date:           10/10/19
 Claim   Claimant Name /                         Claim Type/   Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                    Date Filed    Notes                         Allowed                           to Date                 Balance
         <7100-00 General Unsecured § 726(a)(2)>, 610
 42      Brookside Friendly Service              Unsecured                                      $27,819.98                         $0.00               $27,819.98
         35 Summit Avenue                        10/10/19                                       $27,819.98
                                                               35 Summit Avenue
         Summit, NJ 07901                                      Summit, NJ 07901
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 43      Raider Electric, LLC                    Unsecured                                      $58,255.88                         $0.00               $58,255.88
         4 Spring Run Lane                       10/10/19                                       $58,255.88
                                                               4 Spring Run Lane
         Stewartsville, NJ 08886                               Stewartsville, NJ 08886
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 44      Weldon Concrete                         Unsecured                                      $14,669.42                         $0.00               $14,669.42
         c/o Mongello & Scialabba, LLC           10/10/19                                       $14,669.42
         473 Wheeler Road                                      c/o Mongello & Scialabba, LLC
         North Brunswick, NJ 08902                             473 Wheeler Road
                                                               North Brunswick, NJ 08902
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 44A     Weldon Concrete c/o Mongello &          Unsecured                                             $0.00                       $0.00                   $0.00
         Scialabba, LLC                          06/03/19                                              $0.00
         473 Wheeler Road                                      SEE CLAIM #44


         North Brunswick, NJ 08902
         <7100-00 General Unsecured § 726(a)(2)>, 610
 45      Mattonella & Marmo                      Unsecured                                       $5,645.00                         $0.00                $5,645.00
         (Louis A. Stefanelli,d/b/a              10/08/19                                        $5,645.00
         Mattonella,35 Seminary Ave., Apt. 1                   (Louis A. Stefanelli
         Chester, NJ 07930                                     d/b/a Mattonella,35 Seminary Ave., Apt. 1
                                                               Chester, NJ 07930
                                                               --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 46      Twin Pine Realty Corp.                  Unsecured                                       $9,000.00                         $0.00                $9,000.00
         91 Lone Pine Drive                      10/11/19                                        $9,000.00
                                                               91 Lone Pine Drive
         Berkeley Heights, NJ 07922                            Berkeley Heights, NJ 07922
                                                               --------------------------------------------------------------------------------* * *
            Case 19-21152-SLM              Doc 73     Filed 08/12/20 Entered 08/12/20 18:46:07                                        Desc Main
 Printed: 08/11/20 03:03 PM                          Document     Page 16 of 39                                                                   Page: 9

                                             Exhibit C Claims Register
                             Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                                                             Claims Bar Date:           10/10/19
 Claim   Claimant Name /                         Claim Type/    Claim Ref./               Amount Filed/                          Paid                    Claim
Number   <Category>, Priority                    Date Filed     Notes                         Allowed                           to Date                 Balance
         <7100-00 General Unsecured § 726(a)(2)>, 610
 47      Byline Financial Group                  Unsecured                                        $8,269.09                         $0.00                $8,269.09
         2801 Lakeside Drive, Suite              06/03/19                                         $8,269.09
         212
         Bannockburn, IL 60015
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 48      Taylor Rental                           Unsecured                                           $119.11                        $0.00                 $119.11
         284 Springfield Avenue                  03/12/20                                            $119.11
                                                                284 Springfield Avenue
         Berkeley Heights, NJ 07922                             Berkeley Heights, NJ 07922
                                                                --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 49      Door Works, Inc.                        Unsecured                                        $3,230.00                         $0.00                $3,230.00
         10 Bushes Lane                          03/13/20                                         $3,230.00
                                                                10 Bushes Lane
         Elmwood Park, NJ 07407                                 Elmwood Park, NJ 07407
                                                                --------------------------------------------------------------------------------* * *


         <7100-00 General Unsecured § 726(a)(2)>, 610
 MVC     New Jersey Motor Vehicle Commission Admin Ch. 7                                              $60.00                       $60.00                   $0.00
                                                 06/03/19                                             $60.00
                                                                Obtain Duplicate Certificate of Title for Kenworth
         <2500-00 Costs Re Sale of Prop. (excl. realtor comm./exp., incl. closing costs, tte adv.)>, 200
ACCT     Koenig & Associates, LLC                Admin Ch. 7                                      $3,851.55                         $0.00                $3,851.55
                                                 06/03/19                                         $3,851.55
         <3410-00 Accountant for Trustee Fees (Other Firm)>, 200
BOND     BRAVERMAN & LESTER                      Admin Ch. 7                                          $83.14                       $83.14                   $0.00
                                                 06/03/19                                             $83.14
         <2300-00 Bond Payments>, 200
TTEE     Jeffrey A. Lester                       Admin Ch. 7                                     $14,055.00                         $0.00               $14,055.00
                                                 06/03/19                                        $14,055.00
         <2100-00 Trustee Compensation>, 200
48DUP    Taylor Rental                           Unsecured                                           $119.11                        $0.00                   $0.00
         284 Springfield Avenue                  06/03/19                                               $0.00
         Berkeley Heights, NJ 07922
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
               Case 19-21152-SLM            Doc 73     Filed 08/12/20 Entered 08/12/20 18:46:07                     Desc Main
   Printed: 08/11/20 03:03 PM                         Document     Page 17 of 39                                           Page: 10

                                              Exhibit C Claims Register
                                Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                                             Claims Bar Date:   10/10/19
  Claim     Claimant Name /                       Claim Type/    Claim Ref./         Amount Filed/              Paid             Claim
 Number     <Category>, Priority                  Date Filed     Notes                   Allowed               to Date          Balance
 49DUP     Door Works, Inc.                       Unsecured                                  $3,230.00             $0.00            $0.00
           10 Bushes Lane                         06/03/19                                       $0.00
           Elmwood Park, NJ 07407
           <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 CHASE     JPMorgan Chase Bank                    Secured                                    $9,595.49        $9,595.49             $0.00
                                                  06/03/19                                   $9,595.49
                                                                 Payoff 2015 Chev Silvarado
           <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
 ALLY1     Ally Financial                         Secured        7004                       $15,065.44       $15,065.44             $0.00
                                                  06/03/19                                  $15,065.44
                                                                 Payoff 2013 Chev Silverado
           <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
 ALLY2     Allly Financial                        Secured        9968                        $6,243.07        $6,243.07             $0.00
                                                  06/03/19                                   $6,243.07
                                                                 Payoff 2015 Ford Transit
           <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
 INVEST    Investors Bank                         Secured        5371                       $81,000.00       $81,000.00             $0.00
                                                  06/03/19                                  $81,000.00
                                                                 Payoff Lien, Etc.
           <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
 LL-U&O    Twin Pines Realty                      Admin Ch. 7                                $5,000.00        $5,000.00             $0.00
                                                  06/03/19                                   $5,000.00
           <2410-00 Admin. Rent (post-petition storage fees, leases, etc.)>, 200
ATTYEXP Rabinowitz, Lubetkin & Tully              Admin Ch. 7                                $1,210.73             $0.00         $1,210.73
                                                  06/03/19                                   $1,210.73
           <3220-00 Attorney for Trustee Expenses (Other Firm)>, 200
CLEANUP Jenna Mac. LLC                            Admin Ch. 7                                $2,700.00        $2,700.00             $0.00
           9524 Railroad Ave.                     06/03/19                                   $2,700.00
                                                                 Cleanup of Leased Prorperty to Avoid LL Charges
           North Bergen, NJ 07047
           <2420-00 Costs to Secure/Maintain Property (E.g., casualty insurance, locksmith, repairs)>, 200
APRAISER A. Atkins Appraisal Corp.                Admin Ch. 7                                $3,687.50        $3,687.50             $0.00
                                                  06/03/19                                   $3,687.50
           <3711-00 Appraiser for Trustee Fees>, 200
ATTYTTEE Rabinowitz, Lubetkin & Tully             Admin Ch. 7                               $35,528.75             $0.00        $35,528.75
                                                  06/03/19                                  $35,528.75
           <3210-00 Attorney for Trustee Fees (Other Firm)>, 200
              Case 19-21152-SLM            Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07              Desc Main
  Printed: 08/11/20 03:03 PM                        Document     Page 18 of 39                                    Page: 11

                                             Exhibit C Claims Register
                               Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                                     Claims Bar Date:   10/10/19
  Claim    Claimant Name /                      Claim Type/    Claim Ref./       Amount Filed/          Paid             Claim
 Number    <Category>, Priority                 Date Filed     Notes                 Allowed           to Date          Balance
CITIZENS   Citizens Bank                        Secured        0710                   $11,571.82     $11,571.82            $0.00
                                                 06/03/19                             $11,571.82
                                                               Payoff Vehicle Loan
           <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
NOTFILED Chase Auto Finance                     Secured        0202                          $0.00        $0.00            $0.00
           Box 78068                             06/03/19                                    $0.00
           Phoenix, AZ 85062
           <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100
NOTFILED Document Solutions, LLC                Secured        7879                          $0.00        $0.00            $0.00
           P.O. Box 911608                       06/03/19                                    $0.00
           Denver, CO 80291
           <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100
NOTFILED James E. Stagaard                      Priority                                     $0.00        $0.00            $0.00
           265 West High Street                 06/03/19                                     $0.00
           Bound Brook, NJ 08805
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED Joseph Episcopo iV                     Priority                                     $0.00        $0.00            $0.00
           9 Hollister Road                      06/03/19                                    $0.00
           Towaco, NJ 07082
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED Kevin Todd                             Priority                                     $0.00        $0.00            $0.00
           19 Tree Top Road                      06/03/19                                    $0.00
           Middlesex, NJ 08846
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED Konor J. Episcopo                      Priority                                     $0.00        $0.00            $0.00
           16 Ferguson Road                      06/03/19                                    $0.00
           Warren, NJ 07059
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED Lindsay Gonnello                       Priority                                     $0.00        $0.00            $0.00
           11 Evelyn Road                        06/03/19                                    $0.00
           Roseland, NJ 07068
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED Peter Ellam                            Priority                                     $0.00        $0.00            $0.00
           18 West Jack Street                   06/03/19                                    $0.00
           Hazlet, NJ 07730
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED Rainer G. Guidon                       Priority                                     $0.00        $0.00            $0.00
           3 Tina Lane                           06/03/19                                    $0.00
           Warren, NJ 07059
           <5200-00 Unsecured Claims Allowed>, 520
               Case 19-21152-SLM             Doc 73     Filed 08/12/20 Entered 08/12/20 18:46:07     Desc Main
   Printed: 08/11/20 03:03 PM                          Document     Page 19 of 39                           Page: 12

                                               Exhibit C Claims Register
                                Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                               Claims Bar Date:   10/10/19
  Claim     Claimant Name /                        Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number     <Category>, Priority                   Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Robert Whitefield                         Priority                            $0.00        $0.00            $0.00
           33 Stewart Place                        06/03/19                            $0.00
           Fanwood, NJ 07023
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED Stanley Niedzwiecki                       Priority                            $0.00        $0.00            $0.00
           9 Deer Path                             06/03/19                            $0.00
           Dunellen, NJ 08812
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED State NJ Dept. Environmental              Priority                            $0.00        $0.00            $0.00
           Protection, NJ Dept, of Treasury-Divisio 06/03/19                           $0.00
           Revenue, P.O. Box 417
           Trenton, NJ 08646
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED State of New Jersey                       Priority                            $0.00        $0.00            $0.00
           Division of Wage and Hour, Compliance 06/03/19                              $0.00
           P.O. Box 389
           Trenton, NJ 08625-0389
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED State of New Jersey Attorney              Priority                            $0.00        $0.00            $0.00
           General, R.J. Hughes Justice Complex 06/03/19                               $0.00
           25 Market Street, P.O. Box 112
           Trenton, NJ 08625
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED State of New Jersey Division of           Priority                            $0.00        $0.00            $0.00
           Taxation, Division of Taxation - Bankrup 06/03/19                           $0.00
           Unit, 50 Barrack Street, CN-245
           Trenton, NJ 08646
           <5200-00 Unsecured Claims Allowed>, 520
NOTFILED A to Z Mechanical, Inc.                   Unsecured                           $0.00        $0.00            $0.00
           309 Union Ave                           06/03/19                            $0.00
           Wood Ridge, NJ 07075
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED A&M Roofing Company, Inc.                 Unsecured                           $0.00        $0.00            $0.00
           13 John Drive                           06/03/19                            $0.00
           Annandate, NJ 08801
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED A&S Painting LLC                          Unsecured                           $0.00        $0.00            $0.00
           24 Fairview Ave, Apt 2                  06/03/19                            $0.00
           North Plainfield, NJ 07060
           <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 19-21152-SLM          Doc 73     Filed 08/12/20 Entered 08/12/20 18:46:07      Desc Main
   Printed: 08/11/20 03:03 PM                       Document     Page 20 of 39                            Page: 13

                                            Exhibit C Claims Register
                                Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                             Claims Bar Date:   10/10/19
  Claim     Claimant Name /                      Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number     <Category>, Priority                 Date Filed    Notes             Allowed       to Date          Balance
NOTFILED A1 Carlos Contracting SHandyman         Unsecured                           $0.00        $0.00            $0.00
         Services                                06/03/19                            $0.00
           10 Abbett Ave
           Morristown, NJ 07960
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED ADP, LLC                                Unsecured                           $0.00        $0.00            $0.00
           ADP Tax Center                        06/03/19                            $0.00
           400 West Covina Bivd.
           San Dimas, CA 91773
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED AGS Enterprises                         Unsecured                           $0.00        $0.00            $0.00
           P.O. Box 83                           06/03/19                            $0.00
           New Hampton, NY 10958
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Air Exchange & Energy Solutions, Inc.   Unsecured                           $0.00        $0.00            $0.00
           169 OakdeneAve                        06/03/19                            $0.00
           Leonia, NJ 07605
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Ail Country Sewer & Drain Service, Inc. Unsecured                           $0.00        $0.00            $0.00
           10 Bonneil St                         06/03/19                            $0.00
           Chatham, NJ 07928
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED All Media Consultants LLC               Unsecured                           $0.00        $0.00            $0.00
           75 Mountainview Rd                    06/03/19                            $0.00
           Millburn, NJ 07041
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Allied Brothers Home Corp               Unsecured                           $0.00        $0.00            $0.00
           41-43 La France Avenue                06/03/19                            $0.00
           Bloomfield, NJ 07003
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Alvaro Stairs LLC                       Unsecured                           $0.00        $0.00            $0.00
           4201 Tonnelle Avenue North            06/03/19                            $0.00
           North Bergen, NJ 07047
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED American Express                        Unsecured                           $0.00        $0.00            $0.00
           American Express Special Research     06/03/19                            $0.00
           Po Box 981540
           El Paso, TX 79998
           <7100-00 General Unsecured § 726(a)(2)>, 610
              Case 19-21152-SLM            Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07    Desc Main
   Printed: 08/11/20 03:03 PM                       Document     Page 21 of 39                          Page: 14

                                            Exhibit C Claims Register
                               Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                          Claims Bar Date:   10/10/19
  Claim    Claimant Name /                    Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Andrew E. Hali & Sons, Inc.          Unsecured                           $0.00         $0.00           $0.00
           42 Bartley Road                     06/03/19                           $0.00
           Chester, NJ 07930
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Anne Marie Episcopo                  Unsecured                           $0.00         $0.00           $0.00
           100 Glenside Ave.                   06/03/19                           $0.00
           Summit, NJ 07901
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Arzee                                Unsecured                           $0.00         $0.00           $0.00
           Beacon Roofing Supply Company       06/03/19                           $0.00
           P.O. Box 415439
           Boston, MA 02241-5439
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Atlas Ladder Company, Inc.           Unsecured                           $0.00         $0.00           $0.00
           239 Watchung Avenue                 06/03/19                           $0.00
           P.O, Box 380
           West Orange, NJ 07050
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Atlas Marble & Granite, LLC          Unsecured                           $0.00         $0.00           $0.00
           44 Fadem Road                       06/03/19                           $0.00
           Springfield, NJ
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED B-Z Plumbing LLC                     Unsecured                           $0.00         $0.00           $0.00
           240 Church Lane                     06/03/19                           $0.00
           North Brunswick, NJ 08902
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Banner Life                          Unsecured                           $0.00         $0.00           $0.00
           P.O. Box 740526                     06/03/19                           $0.00
           Atlanta, GA 30374-0526
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Baran Electric                       Unsecured                           $0.00         $0.00           $0.00
           75 Mase Road                        06/03/19                           $0.00
           Lake Hopatcong, NJ 07849
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Benham's Service & Garage            Unsecured                           $0.00         $0.00           $0.00
           414 Springfield Avenue              06/03/19                           $0.00
           Berkeley Heights, NJ 07922
           <7100-00 General Unsecured § 726(a)(2)>, 610
              Case 19-21152-SLM             Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07    Desc Main
   Printed: 08/11/20 03:03 PM                        Document     Page 22 of 39                          Page: 15

                                             Exhibit C Claims Register
                               Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                           Claims Bar Date:   10/10/19
  Claim    Claimant Name /                     Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number    <Category>, Priority                Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Black Sheep Fiberglass Services, LLC Unsecured                            $0.00         $0.00           $0.00
           112 Ridgedale Avenue                06/03/19                            $0.00
           Madison, NJ 07940
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED BOB'S Mobile Auto Repairs             Unsecured                           $0.00         $0.00           $0.00
           325 Emerson Lane                    06/03/19                            $0.00
           Berkeley Heights, NJ 07922
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Byline Financial Group                Unsecured     6339                  $0.00         $0.00           $0.00
           2801 Lakeside Drive, Ste 212        06/03/19                            $0.00
           Bannockburn, IL 60015
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Byline Financial Group                Unsecured                           $0.00         $0.00           $0.00
           2801 Lakeside Drive, Suite 212      06/03/19                            $0.00
           Babbonockburn
           Deerfield, IL 60015-1849
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Chase                                 Unsecured                           $0.00         $0.00           $0.00
           P.O. Box 15298                      06/03/19                            $0.00
           Wilmington, DE 19850
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Chase                                 Unsecured     6369                  $0.00         $0.00           $0.00
           Card Member Services                06/03/19                            $0.00
           P.O. Box 1423
           Charlotte, NC 28201
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Chatham Moving and Storage, Inc.      Unsecured                           $0.00         $0.00           $0.00
           223 N. Passaic Avenue               06/03/19                            $0.00
           Chatham, NJ 07928
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Christina Ferguson                    Unsecured                           $0.00         $0.00           $0.00
           38 Wetmore Avenue, Unit 2           06/03/19                            $0.00
           Morristown, NJ 07960
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED CNA insurance                         Unsecured                           $0.00         $0.00           $0.00
           P.O. Box 790094                     06/03/19                            $0.00
           Saint Louis, MO 63179-0094
           <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 19-21152-SLM         Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07     Desc Main
   Printed: 08/11/20 03:03 PM                     Document     Page 23 of 39                           Page: 16

                                           Exhibit C Claims Register
                                 Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                          Claims Bar Date:   10/10/19
  Claim     Claimant Name /                   Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number     <Category>, Priority              Date Filed    Notes             Allowed       to Date          Balance
NOTFILED CNA insurance                        Unsecured                           $0.00        $0.00            $0.00
           P.O. Box 790094                     06/03/19                           $0.00
           Saint Louis, MO 63179-0094
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Complete Payment Recovery Services Unsecured                             $0.00        $0.00            $0.00
           3500 5th Street                     06/03/19                           $0.00
           Northport, AL 35476
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Creative Countertops 2, LLC          Unsecured                           $0.00        $0.00            $0.00
           715 Fairfield Avenue                06/03/19                           $0.00
           Kenilworth, NJ 07033
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Custom Truck & Trailer, Inc.         Unsecured                           $0.00        $0.00            $0.00
           P.O. Box 487                        06/03/19                           $0.00
           Florham Park, NJ 07932
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED D&A Demo LLC                         Unsecured                           $0.00        $0.00            $0.00
           2156 Camplain Road                 06/03/19                            $0.00
           Hillsborough, NJ 08844
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED D.A. Chiera and Sons, Inc.           Unsecured                           $0.00        $0.00            $0.00
           32 Ashwood Drive                    06/03/19                           $0.00
           Summit, NJ 07901
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED David Taylor Design, LLC             Unsecured                           $0.00        $0.00            $0.00
           156 Carteret Street                 06/03/19                           $0.00
           Glen Ridge, NJ 07028
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Dean Episcopo                        Unsecured                           $0.00        $0.00            $0.00
           P.O. Box 4582                       06/03/19                           $0.00
           Warren, NJ 07059
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Dennis R. Mellon                     Unsecured                           $0.00        $0.00            $0.00
           80 Diamond Hill Road                06/03/19                           $0.00
           Berkeley Heights, NJ 07922
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Document Solutions, LLC              Unsecured                           $0.00        $0.00            $0.00
           P.O. Box 911608                     06/03/19                           $0.00
           Denver, CO 80291-1608
           <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 19-21152-SLM           Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07      Desc Main
   Printed: 08/11/20 03:03 PM                       Document     Page 24 of 39                            Page: 17

                                            Exhibit C Claims Register
                               Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                             Claims Bar Date:   10/10/19
  Claim     Claimant Name /                      Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number     <Category>, Priority                 Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Dreyers Lumber                          Unsecured                           $0.00        $0.00            $0.00
           20 Watchung Avenue                    06/03/19                            $0.00
           Chatham, NJ 07928
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED DSGK Drywall, LLC                       Unsecured                           $0.00        $0.00            $0.00
           280 Madison Hiil Road                 06/03/19                            $0.00
           Clark, NJ 07066
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Empire Supplies                         Unsecured                           $0.00        $0.00            $0.00
           1232 North Avenue                     06/03/19                            $0.00
           Plainfield, NJ 07062
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Evergreen Recycling Solutions           Unsecured                           $0.00        $0.00            $0.00
           110 Evergreen Avenue                  06/03/19                            $0.00
           Newark, NJ 07114
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Fanwood Crushed Stone Co., Inc.         Unsecured                           $0.00        $0.00            $0.00
           473 Wheeler Road                      06/03/19                            $0.00
           North Brunswick, NJ 08902
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Fras-Air/General                        Unsecured                           $0.00        $0.00            $0.00
           178-C Route 206                       06/03/19                            $0.00
           Hillsborough, NJ 08844
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED G&S Home Remodeling, LLC                Unsecured                           $0.00        $0.00            $0.00
           230 Thomas Street                     06/03/19                            $0.00
           Floor 1
           Newark, NJ 07114
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED G.A. Solano Construction LLC            Unsecured                           $0.00        $0.00            $0.00
           22 Hughes Place                       06/03/19                            $0.00
           Apt. 2
           Summit, NJ 07901
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Garcias Contructions and Design, Inc.   Unsecured                           $0.00        $0.00            $0.00
           917 West Meadow Drive                 06/03/19                            $0.00
           Bound Brook, NJ 08805
           <7100-00 General Unsecured § 726(a)(2)>, 610
              Case 19-21152-SLM              Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07    Desc Main
   Printed: 08/11/20 03:03 PM                         Document     Page 25 of 39                          Page: 18

                                              Exhibit C Claims Register
                              Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                            Claims Bar Date:   10/10/19
  Claim    Claimant Name /                      Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number    <Category>, Priority                 Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Gerard's Disposal LLC                  Unsecured                           $0.00         $0.00           $0.00
           P.O. Box 515                         06/03/19                            $0.00
           Berkeley Heights, NJ 07922
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED German's General Contracting LLC       Unsecured                           $0.00         $0.00           $0.00
           10 Abbett Avenue                     06/03/19                            $0.00
           Morristown, NJ 07960
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Gina Episcopo                          Unsecured                           $0.00         $0.00           $0.00
           100 Glenside Avenue                  06/03/19                            $0.00
           Summit, NJ 07901
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Gino's Tire and Maintenance            Unsecured                           $0.00         $0.00           $0.00
           1616 South Second Street             06/03/19                            $0.00
           Plainfield, NJ 07060
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Good Guys Electric                     Unsecured                           $0.00         $0.00           $0.00
           5 Watson Avenue                      06/03/19                            $0.00
           West Orange, NJ 07052
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Great Lakes Tile & Stone               Unsecured                           $0.00         $0.00           $0.00
           3 Douglas Street                     06/03/19                            $0.00
           Apartment 3
           New Providence, NJ 07974
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Green Rock Recycling                   Unsecured                           $0.00         $0.00           $0.00
           78 State Route 173, Suite 1          06/03/19                            $0.00
           Hampton, NJ 08827-4020
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Greenbrook Stairs, Inc.                Unsecured                           $0.00         $0.00           $0.00
           P.O. Box 126                         06/03/19                            $0.00
           Bernardsville, NJ 07924
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Hall's Florist Home & Garden Center    Unsecured                           $0.00         $0.00           $0.00
           700 Springfield Avenue               06/03/19                            $0.00
           Berkeley Heights, NJ 07922-1602
           <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 19-21152-SLM         Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07     Desc Main
   Printed: 08/11/20 03:03 PM                     Document     Page 26 of 39                           Page: 19

                                           Exhibit C Claims Register
                                Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                          Claims Bar Date:   10/10/19
  Claim     Claimant Name /                   Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number     <Category>, Priority              Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Hanover Supply Co.                   Unsecured                           $0.00        $0.00            $0.00
           38 River Road                       06/03/19                           $0.00
           Chatham, NJ 07928
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Harmony Heating Corp.                Unsecured                           $0.00        $0.00            $0.00
           129 Hibernia Avenue                 06/03/19                           $0.00
           Rockaway, NJ 07866-2633
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Heavenly Springs                     Unsecured                           $0.00        $0.00            $0.00
           P.O. Box 452                        06/03/19                           $0.00
           Roselle Park, NJ 07204
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED High Quality Electric LLC            Unsecured                           $0.00        $0.00            $0.00
           52 East Grand Street                06/03/19                           $0.00
           Hampton, NJ 08827
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Home Depot Credit Services           Unsecured                           $0.00        $0.00            $0.00
         Department                           06/03/19                            $0.00
           PO Box 183175
           Columbus, OH 43218
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Investor`s Bank                      Unsecured                           $0.00        $0.00            $0.00
           249 Millburn Avenue                 06/03/19                           $0.00
           Millburn, NJ 07041
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Ivano Painters LLC                   Unsecured                           $0.00        $0.00            $0.00
           34 Elm Street                       06/03/19                           $0.00
           Totowa, NJ 07502
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED J.A. Loebs & Sons, inc.              Unsecured                           $0.00        $0.00            $0.00
           11 Strawberry Lane                  06/03/19                           $0.00
           Hillsborough, NJ 08844
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED J.R. Landscaping                     Unsecured                           $0.00        $0.00            $0.00
           P.O. Box 245                        06/03/19                           $0.00
           Berkeley Heights, NJ 07922
           <7100-00 General Unsecured § 726(a)(2)>, 610
              Case 19-21152-SLM           Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07    Desc Main
   Printed: 08/11/20 03:03 PM                      Document     Page 27 of 39                          Page: 20

                                           Exhibit C Claims Register
                               Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                          Claims Bar Date:   10/10/19
  Claim    Claimant Name /                    Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Jaeger Lumber                        Unsecured                           $0.00        $0.00            $0.00
           P.O. Box 126                        06/03/19                           $0.00
           Union, NJ 07083-0126
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Jeffrey Ullman, Esq.                 Unsecured                           $0.00        $0.00            $0.00
           Ullman, Furhman & Platt, 89         06/03/19                           $0.00
           Headquarters
           North Tower, 12th Floor
           Morristown, NJ 07960
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Johnny On The Spot, LLC              Unsecured                           $0.00        $0.00            $0.00
           3168 Bordentown Avenue              06/03/19                           $0.00
           Old Bridge, NJ 08857
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Jonass Air Duct Cleaning Corp.       Unsecured                           $0.00        $0.00            $0.00
           250 McWhorter Street                06/03/19                           $0.00
           Newark, NJ 07105
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Joseph Episcopo, III                 Unsecured                           $0.00        $0.00            $0.00
           100 Glenside Ave.                   06/03/19                           $0.00
           Summit, NJ 07901
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED JW Pierson Co.                       Unsecured                           $0.00        $0.00            $0.00
           P.O. Box 1101                       06/03/19                           $0.00
           Glen Ridge, NJ 07028
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Kaue Siding LLC                      Unsecured                           $0.00        $0.00            $0.00
           83 Alien Street                     06/03/19                           $0.00
           Elizabeth, NJ 07202
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Lanopt LLC                           Unsecured                           $0.00        $0.00            $0.00
           15 Ridgedale Avenue                 06/03/19                           $0.00
           Summit, NJ 07901
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Last Stop Welding LLC                Unsecured                           $0.00        $0.00            $0.00
           P.O. Box 1                          06/03/19                           $0.00
           Lake Hiawatha, NJ 07034
           <7100-00 General Unsecured § 726(a)(2)>, 610
              Case 19-21152-SLM           Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07    Desc Main
   Printed: 08/11/20 03:03 PM                      Document     Page 28 of 39                          Page: 21

                                           Exhibit C Claims Register
                                Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                          Claims Bar Date:   10/10/19
  Claim    Claimant Name /                    Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number    <Category>, Priority               Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Ling Lam                             Unsecured                           $0.00        $0.00            $0.00
           15 Windmere Terrace                 06/03/19                           $0.00
           Short Hills, NJ 07078
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED LJ Ross                              Unsecured                           $0.00        $0.00            $0.00
           P.O. Box 6099                       06/03/19                           $0.00
           Jackson,   49204-6099
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Long Valley Exteriors LLC            Unsecured                           $0.00        $0.00            $0.00
           110 Jabez Street                    06/03/19                           $0.00
           Suite 281
           Newark, NJ 07105
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED M & A Brothers Corp.                 Unsecured                           $0.00        $0.00            $0.00
           317 Plainfield Avenue               06/03/19                           $0.00
           Berkeley Heights, NJ 07922
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED M Davis Electric LLC                 Unsecured                           $0.00        $0.00            $0.00
           12 Alpine Court                     06/03/19                           $0.00
           Lafayette, NJ 07848
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Marchionda & Ferrer, P.A.            Unsecured                           $0.00        $0.00            $0.00
           950 Clifton Avenue                  06/03/19                           $0.00
           Clifton, NJ 07013
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Marquez Printing Services, LLC       Unsecured                           $0.00        $0.00            $0.00
           3 Arthur Road                       06/03/19                           $0.00
           Stanhope, NJ 07874
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Marroquin Drywall                    Unsecured                           $0.00        $0.00            $0.00
           772 Vaughn Avenue                   06/03/19                           $0.00
           Toms River, NJ 08753
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Mass Mutual Financial Group          Unsecured                           $0.00        $0.00            $0.00
           Box 371368                          06/03/19                           $0.00
           Pittsburgh, PA 15250-7368
           <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 19-21152-SLM           Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07     Desc Main
   Printed: 08/11/20 03:03 PM                       Document     Page 29 of 39                           Page: 22

                                            Exhibit C Claims Register
                                Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                            Claims Bar Date:   10/10/19
  Claim     Claimant Name /                     Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number     <Category>, Priority                Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Mattoneila e Mar mo, LLC               Unsecured                           $0.00        $0.00            $0.00
           35 Seminary Avenue                   06/03/19                            $0.00
           Apt. 1
           Chester, NJ 07930
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Morris County MUA                      Unsecured                           $0.00        $0.00            $0.00
           214A Center Grove Road               06/03/19                            $0.00
           Dairymple House
           Randolph, NJ 07869
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Morristown Lumber & Supply Co., Inc.   Unsecured                           $0.00        $0.00            $0.00
           103 Ridgedale Avenue                 06/03/19                            $0.00
           P.O. Box 1115
           Morristown, NJ 07962
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Myles F. Kelly, Inc.                   Unsecured                           $0.00        $0.00            $0.00
           43-57 Harrison Avenue                06/03/19                            $0.00
           Harrison
           Harrison, NJ 07029
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Napa Auto Parts                        Unsecured                           $0.00        $0.00            $0.00
           26 Watchung Avenue                   06/03/19                            $0.00
           Chatham, NJ 07928
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED NJ EZ Pass Violation Processing        Unsecured                           $0.00        $0.00            $0.00
         Bureau                                 06/03/19                            $0.00
           PO Box 52005
           Newark, NJ 07101-8205
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Ocean View Mason & Supply              Unsecured                           $0.00        $0.00            $0.00
           103 Hickory Street                   06/03/19                            $0.00
           Carteret, NJ 07008
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Paese Construction LLC                 Unsecured                           $0.00        $0.00            $0.00
           266 Laurel Avenue                    06/03/19                            $0.00
           Kearny, NJ 07032
           <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 19-21152-SLM            Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07     Desc Main
   Printed: 08/11/20 03:03 PM                        Document     Page 30 of 39                           Page: 23

                                             Exhibit C Claims Register
                                 Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                             Claims Bar Date:   10/10/19
  Claim     Claimant Name /                      Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number     <Category>, Priority                 Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Pathway Retirement Resources, LLC       Unsecured                           $0.00        $0.00            $0.00
            115 Franklin Turnpike, #236          06/03/19                            $0.00
            Mahwah, NJ 07430
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Perfection Contracting, LLC             Unsecured                           $0.00        $0.00            $0.00
            1 Camre Drive                        06/03/19                            $0.00
            Newton, NJ 07860
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Peter W. Traub Roofing & Carpentry,     Unsecured                           $0.00        $0.00            $0.00
         LLC                                     06/03/19                            $0.00
            83 Industrial Road
            Berkeley Heights, NJ 07922
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Phoenix Financial Services, Inc.        Unsecured                           $0.00        $0.00            $0.00
            P.O. Box 361450                      06/03/19                            $0.00
            Indianapolis, KY 46236
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Pioneer Rentals, Inc.                   Unsecured                           $0.00        $0.00            $0.00
            Box 434- North Passaic Avenue        06/03/19                            $0.00
            Chatham, NJ 07928
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Prendeville Industries, Inc.            Unsecured                           $0.00        $0.00            $0.00
            40 River Road                        06/03/19                            $0.00
            Chatham, NJ 07928-1916
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Ramon's Painting LLC                    Unsecured                           $0.00        $0.00            $0.00
            77 Napoleon Street                   06/03/19                            $0.00
            Newark, NJ 07105
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Red Star Painting and Decorating        Unsecured                           $0.00        $0.00            $0.00
            420 Bloomfield Avenue                06/03/19                            $0.00
            Montclair, NJ 07042
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Retrieval-Masters Credit Bureau, Inc.   Unsecured                           $0.00        $0.00            $0.00
            4 Westchester Plaza                  06/03/19                            $0.00
            Elmsford, NY 10523
            <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 19-21152-SLM           Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07    Desc Main
   Printed: 08/11/20 03:03 PM                       Document     Page 31 of 39                          Page: 24

                                            Exhibit C Claims Register
                                 Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                          Claims Bar Date:   10/10/19
  Claim     Claimant Name /                   Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number     <Category>, Priority              Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Ricciardi Brothers, Jnc,             Unsecured                           $0.00         $0.00           $0.00
           1915 Springfield Avenue             06/03/19                           $0.00
           Maplewood, NJ 07040
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Riva Concrete, Inc.                  Unsecured                           $0.00         $0.00           $0.00
           315 Mount Pleasant Avenue           06/03/19                           $0.00
           Newark, NJ 07104
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED RMR Elevator Company, Inc.           Unsecured                           $0.00         $0.00           $0.00
           1401 Roselle Street                 06/03/19                           $0.00
           Linden, NJ 07036
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Rogers Plumbing, Heating and         Unsecured                           $0.00         $0.00           $0.00
         Cooling,LLC                           06/03/19                           $0.00
           22 Mountain Way
           West Orange, NJ 07052
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Roldan Construction, inc.            Unsecured                           $0.00         $0.00           $0.00
           21 West Hanover Avenue              06/03/19                           $0.00
           Morris Plains, NJ 07950
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Role Models of Construction LLC      Unsecured                           $0.00         $0.00           $0.00
           P.O. Box 107                        06/03/19                           $0.00
           Kearny, NJ 07032
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Roman Plumbing and Heating           Unsecured                           $0.00         $0.00           $0.00
           3 Wildwood Drive                    06/03/19                           $0.00
           Basking Ridge, NJ 07920
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Romel Calle Construction, LLC        Unsecured                           $0.00         $0.00           $0.00
           141 Baldwin Place                   06/03/19                           $0.00
           Bloomfield, NJ 07003
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Roy M. Gutierrez                     Unsecured                           $0.00         $0.00           $0.00
           15 Laurel Drive                     06/03/19                           $0.00
           New Providence, NJ 07974
           <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 19-21152-SLM            Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07    Desc Main
   Printed: 08/11/20 03:03 PM                        Document     Page 32 of 39                          Page: 25

                                             Exhibit C Claims Register
                                  Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                           Claims Bar Date:   10/10/19
  Claim    Claimant Name /                     Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number    <Category>, Priority                Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Sarnie Carpentry LLC                  Unsecured                           $0.00         $0.00           $0.00
           519 Mountain Avenue                 06/03/19                            $0.00
           ringfield, N J
           Springfield,   07081
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED SaxBST LLP                            Unsecured                           $0.00         $0.00           $0.00
           855 Valley Road                     06/03/19                            $0.00
           Clifton, NJ 07013-2483
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Scheppe Landscape                     Unsecured                           $0.00         $0.00           $0.00
           P.O. Box 594                        06/03/19                            $0.00
           New Providence, NJ 07974
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Selective Insurance Company of        Unsecured                           $0.00         $0.00           $0.00
         America                               06/03/19                            $0.00
           P.O. Box 371468
           Pittsburgh, PA 15250-7468
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sequoia Construction                  Unsecured                           $0.00         $0.00           $0.00
           19 Princeton Street                 06/03/19                            $0.00
           Summit, NJ 07901
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Service Experts NJ Plumbing, LLC      Unsecured                           $0.00         $0.00           $0.00
           187 Route 206                       06/03/19                            $0.00
           Suite E
           Hillsborough, NJ 08844
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED SGR Construction LLC                  Unsecured                           $0.00         $0.00           $0.00
           149 Eim Street                      06/03/19                            $0.00
           Kearny, NJ 07032
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sinche & Sons Home Improvements,      Unsecured                           $0.00         $0.00           $0.00
         LLC                                   06/03/19                            $0.00
           275 Ralph Street
           Belleville, NJ 07109
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Standard Tile East Hanover Corp.      Unsecured                           $0.00         $0.00           $0.00
           320 Route 10                        06/03/19                            $0.00
           East Hanover, NJ 07936
           <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 19-21152-SLM            Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07    Desc Main
   Printed: 08/11/20 03:03 PM                        Document     Page 33 of 39                          Page: 26

                                             Exhibit C Claims Register
                                Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                           Claims Bar Date:   10/10/19
  Claim     Claimant Name /                    Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number     <Category>, Priority               Date Filed    Notes             Allowed       to Date          Balance
NOTFILED Star Trimming LLC                     Unsecured                           $0.00         $0.00           $0.00
           110 Jabez Street                    06/03/19                            $0.00
           Newark, NJ 07105
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Steven Meranus and Leah Meranus C/o Unsecured                             $0.00         $0.00           $0.00
         Clark Guldin                        06/03/19                              $0.00
         20 Church Street, Ste 15
           Montclair, NJ 07042
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Stone Center of Bridgewater           Unsecured                           $0.00         $0.00           $0.00
           P.O. Box 79455                      06/03/19                            $0.00
           Baltimore, MD 21279-0455
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Summit Electrical Supply Co.          Unsecured                           $0.00         $0.00           $0.00
           520 Morris Avenue                   06/03/19                            $0.00
           Summit, NJ 07901
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Summit Industrial Hardware, Inc.      Unsecured                           $0.00         $0.00           $0.00
           107 Park Street                     06/03/19                            $0.00
           Summit, NJ 07901
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Susan and Michael Gerson c/o Richard Unsecured                            $0.00         $0.00           $0.00
         T. Welch, Esq.                       06/03/19                             $0.00
         Starr, Gem, Davison & Rubin
         105 Eisenhower Parkway, Suite 401
           Roseiand, NJ 07068-1640
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED The Collection                        Unsecured                           $0.00         $0.00           $0.00
           71 Summit Avenue                    06/03/19                            $0.00
           Box 824
           Summit, NJ 07902-0824
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED The Fireplace Place                   Unsecured                           $0.00         $0.00           $0.00
           331 Springfield Avenue              06/03/19                            $0.00
           Summit, NJ 07901
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED The Kitchen Classics                  Unsecured                           $0.00         $0.00           $0.00
           2268 Springfield Avenue             06/03/19                            $0.00
           Vauxhall, NJ 07088
           <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 19-21152-SLM             Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07    Desc Main
   Printed: 08/11/20 03:03 PM                         Document     Page 34 of 39                          Page: 27

                                              Exhibit C Claims Register
                                 Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                            Claims Bar Date:   10/10/19
  Claim     Claimant Name /                     Claim Type/   Claim Ref./   Amount Filed/      Paid             Claim
 Number     <Category>, Priority                Date Filed    Notes             Allowed       to Date          Balance
NOTFILED The Sherwin Wiiiiams Co.               Unsecured                           $0.00         $0.00           $0.00
           20 Passaic Avenue                    06/03/19                            $0.00
           Fairfield, NJ 07004
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Tolls By Mail                          Unsecured                           $0.00         $0.00           $0.00
           P.O. Box 15183                       06/03/19                            $0.00
           Albany, NY 12212-5183
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Toth Electric                          Unsecured                           $0.00         $0.00           $0.00
           1008 Springfield Avenue              06/03/19                            $0.00
           Mountainside, NJ 07092
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Transworld Systems, Inc.               Unsecured                           $0.00         $0.00           $0.00
           P.O. Box 15110                       06/03/19                            $0.00
           Wilmington, DE 19850-5110
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED TRS Recovery Services, Inc.            Unsecured                           $0.00         $0.00           $0.00
           P.O. Box 60022                       06/03/19                            $0.00
           City of Industry, CA 91716-0022
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Twin Pine Realty Corp.                 Unsecured                           $0.00         $0.00           $0.00
           91 Lone Pine Drive                   06/03/19                            $0.00
           Berkeley Heights, NJ 07922
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Ultimate Aire Systems, inc.            Unsecured                           $0.00         $0.00           $0.00
           1160 Hamburg Turnpike                06/03/19                            $0.00
           Suite 4
           Wayne, NJ 07470
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Verizon - Bankruptcy Admin             Unsecured                           $0.00         $0.00           $0.00
           PO Box 3037                          06/03/19                            $0.00
           Bloomington, IL 61702-3037
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Verrico & Palmer Bro LLC               Unsecured                           $0.00         $0.00           $0.00
           1822 East Second Street              06/03/19                            $0.00
           Scotch Plains, NJ 07076
           <7100-00 General Unsecured § 726(a)(2)>, 610
               Case 19-21152-SLM             Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07       Desc Main
   Printed: 08/11/20 03:03 PM                         Document     Page 35 of 39                             Page: 28

                                              Exhibit C Claims Register
                                Case: 19-21152-SLM JOSEPH EPISCOPO & SONS, INC.
                                                                                               Claims Bar Date:   10/10/19
  Claim     Claimant Name /                       Claim Type/   Claim Ref./   Amount Filed/        Paid            Claim
 Number     <Category>, Priority                  Date Filed    Notes             Allowed         to Date         Balance
NOTFILED Vigilante Electric Ctr LLC               Unsecured                           $0.00          $0.00           $0.00
            P.O. Box 412                          06/03/19                            $0.00
            Springfield, NJ 07081
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Waste Management of New Jersey, Inc. Unsecured                               $0.00          $0.00           $0.00
            New Jersey Transfer Stations          06/03/19                            $0.00
            P.O. Box 13648
            Philadelphia, PA 19101-3648
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Windy Enterprises, Inc. Attn.: Jeffrey   Unsecured                           $0.00          $0.00           $0.00
         Baron                                    06/03/19                            $0.00
            2 Princeton Road
            Livingston, NJ 07039
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Yannuzzi Recycling                       Unsecured                           $0.00          $0.00           $0.00
            135 Kinnelon Road                     06/03/19                            $0.00
            Butler, NJ 07405
            <7100-00 General Unsecured § 726(a)(2)>, 610

                                                                                 Case Total:   $135,006.46    $2,605,085.05
         Case 19-21152-SLM          Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07                  Desc Main
                                             Document     Page 36 of 39


                                    TRUSTEE'S PROPOSED DISTRIBUTION                                      Exhibit D

             Case No.: 19-21152-SLM
             Case Name: JOSEPH EPISCOPO & SONS, INC.
             Trustee Name: JEFFREY A. LESTER, TRUSTEE
                                                Balance on hand:                            $          80,636.53
              Claims of secured creditors will be paid as follows:

 Claim        Claimant                              Claim Allowed Amount Interim Payments               Proposed
 No.                                              Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:      $               0.00
                                                Remaining balance:                          $          80,636.53

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments          Proposed
                                                                                       to Date         Payment
Trustee, Fees - Jeffrey A. Lester                                    14,055.00                  0.00     14,055.00
Attorney for Trustee, Fees - Rabinowitz, Lubetkin & Tully            35,528.75                  0.00     35,528.75
Attorney for Trustee, Expenses - Rabinowitz, Lubetkin &               1,210.73                  0.00      1,210.73
Tully
Accountant for Trustee, Fees - Koenig & Associates, LLC               3,851.55                  0.00      3,851.55
Other Fees: A. Atkins Appraisal Corp.                                 3,687.50            3,687.50            0.00
Other Expenses: BRAVERMAN & LESTER                                       83.14              83.14             0.00
Other Expenses: Jenna Mac. LLC                                        2,700.00            2,700.00            0.00
Other Expenses: New Jersey Motor Vehicle Commission                      60.00              60.00             0.00
Other Expenses: Twin Pines Realty                                     5,000.00            5,000.00            0.00
                            Total to be paid for chapter 7 administration expenses:         $          54,646.03
                            Remaining balance:                                              $          25,990.50

               Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments          Proposed
                                                                                       to Date         Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:     $               0.00
                            Remaining balance:                                              $          25,990.50




   UST Form 101-7-TFR (05/1/2011)
         Case 19-21152-SLM           Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07                   Desc Main
                                              Document     Page 37 of 39




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $40,516.72 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  8P           Susan and Michael Gerson                                6,050.00                 0.00       6,050.00
  9 -2         Internal Revenue Service                               19,014.98                 0.00      10,374.25
 16            State of New Jersey                                    12,951.74                 0.00       7,066.25
 25            David Jimenez                                           2,500.00                 0.00       2,500.00
                                                 Total to be paid for priority claims:      $          25,990.50
                                                 Remaining balance:                         $               0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 2,501,653.21 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  2            State of New Jersey                                    51,067.29                 0.00              0.00
  3            Drobach Equipment Rental Co.                            5,701.54                 0.00              0.00
  5            Kevin Todd                                              4,500.00                 0.00              0.00
  6            Well Done Building Products                             5,568.11                 0.00              0.00
  7            Argent Contracting Co., Inc.                              995.73                 0.00              0.00
  8U           Susan and Michael Gerson                             104,219.00                  0.00              0.00
 10            High Quality Electric LLC                              91,612.00                 0.00              0.00
 11            Eastern Fiberglass Co., LLC                             3,690.00                 0.00              0.00
 12            Chatham Express, Inc.                                   4,411.00                 0.00              0.00
 13            BFG Coporation                                          8,269.09                 0.00              0.00
 14            Air Exchange & Energy Solutions, Inc.                   7,708.42                 0.00              0.00
 15            Spallone Electrical Contractors, Inc.                  51,386.98                 0.00              0.00
 17            Last Stop Welding                                       5,981.84                 0.00              0.00

  UST Form 101-7-TFR (05/1/2011)
     Case 19-21152-SLM          Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07        Desc Main
                                         Document     Page 38 of 39




18       Campus Srvcta / Chatham Exxon                          1,588.74           0.00       0.00
19       Associates Fireplace Builders, Inc                     3,862.50           0.00       0.00
20       Lindsay Gonnello                                       8,550.00           0.00       0.00
21       Chatham Stone & Earth Products                         6,340.00           0.00       0.00
22       Coastal Insulation & Installed Products                5,550.00           0.00       0.00
23       Greco Roman Tile                                       6,850.00           0.00       0.00
24       Peter Ellan                                          12,027.13            0.00       0.00
27       Village Hardware                                       4,366.38           0.00       0.00
28       Waste Management                                        249.46            0.00       0.00
29       TIAA Commercial Finance Inc                            7,161.84           0.00       0.00
32       C&E Trim Carpentry LLC                               19,600.00            0.00       0.00
33       Stanley Niedzwiecki                                  30,385.00            0.00       0.00
34       Scott Wipperman                                      62,500.00            0.00       0.00
35       Berkeley Heating & Air Conditioning                    7,502.15           0.00       0.00
36       James E. Stagaard                                    10,080.00            0.00       0.00
37       Ling Lam                                            734,813.00            0.00       0.00
38       Steven Meranus and Leah Meranus                   1,000,000.00            0.00       0.00
39       B. Garretson Roofing, Inc.                           18,585.00            0.00       0.00
40       Viking Wood Floors, Inc.                             37,504.62            0.00       0.00
41       Ballan Improvement Group LLC                         60,287.00            0.00       0.00
42       Brookside Friendly Service                           27,819.98            0.00       0.00
43       Raider Electric, LLC                                 58,255.88            0.00       0.00
44       Weldon Concrete                                      14,669.42            0.00       0.00
45       Mattonella & Marmo                                     5,645.00           0.00       0.00
46       Twin Pine Realty Corp.                                 9,000.00           0.00       0.00
48       Taylor Rental                                           119.11            0.00       0.00
49       Door Works, Inc.                                       3,230.00           0.00       0.00
                       Total to be paid for timely general unsecured claims:   $            0.00
                       Remaining balance:                                      $            0.00




UST Form 101-7-TFR (05/1/2011)
        Case 19-21152-SLM           Doc 73    Filed 08/12/20 Entered 08/12/20 18:46:07                  Desc Main
                                             Document     Page 39 of 39




            Tardily filed claims of general (unsecured) creditors totaling $ 8,269.09 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
 47            Byline Financial Group                                 8,269.09                0.00               0.00
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
